Title: Thomas Jefferson’s Account with John H. Craven, [after 9 May 1810]
From: Craven, John H.,Jefferson, Thomas
To: 


          
             
                     after 9 May 1810
          
          John H. Craven in acct with Th:J.
          
            
              
                           1809.
              To rent for this year
              350–
              0–
              0
            
            
              
              
		  To amount of appraisemt at beginng of lease
              261–
              10–
              0
            
            
              
              To nail account from Dec. 19. 07 to May 9. 10
              13–
              7–
              8½
            
            
              
              balance due J. H. Craven
                        
              
            
            
              
              
                           for which ord. was given on Milton Inspectors
              19–
              12–
              1
            
            
              
              
              644–
              10–
              1½
            
          
          
          
            
              
              
            Cr
              
            
            
              1809.
         
              
              
              
            Bb
              
              
                           £
              
                           s
              
                           d
                        
              
            
            
              
              
                           Nov. 22.
                        
              
            By corn
         
              34–2 @ 16/6
              28–
              7–
              
            0
              
            
            
              1810.
         
              
                           Jan.
                        
              
            
            By wheat.
            
         
              115.b. @ 6/
                        
              £
              
              34–
              10–
              
            0
              
            
            
              09.
         
              
                           Apr. 22.
                        
              }
              
            
            
            By oats
            
            
         
              111.b. @ 2/4
              
              12–
              19
              
            
            
              
              
                           Aug. 24
                        
              
              197.b. @ 2/
                        
              
              19–
              14
              32–
              13–
              
            0
              
            
            
              
              
                           Aug. 1.
                        
              }
              
            
            By hay
            
         
              1200.℔ @ 3/6
              
              2–
              
            2
              
            
            
              
              
                           Sep. 17.
                        
              
              3100.℔ @ 4/
                        
              
              6–
              
            4
              8–
              6–
              
            0
              
            
            
              
              
                           Apr. 22.
                        
              }
              
            
                           
                           
                           By fodder
            
         
              800.℔ @ 5/
                        
              2–
              0–
              
            0
              
            
            
              10.
         
              
                           Jan. 1.
                        
              
              7500. @ 4/6
              16–
              17–
              
            6
              
            
            
              
              
              
              10,000. @ 4/
                        
              20–
              0–
              
            0
              38–
              17–
              
            6
              
            
            
              09.
         
              
                           Apr. 6.
                        
              }
              
            
            By bacon
            
         
              74.℔ @ 1/
                        
              
              3–
              14–
              
            0
              
            
            
              
              
                           Sep. 30
                        
              
            
            
              
              
                           Nov. 22.
                        
              
            
            By 8. muttons @ 20/
            
                        
              
              8–
              0–
              
            0
              
            
            
              
              
                           July 1.
                        
              By 1. ewe
              0–
              12–
              
            0
              
            
            
              
              
              
            4. lambs @ 10/
                        
              2–
              0–
              
            0
              2–
              12–
              
            0
              
            
            
              
              
                            
                           19.
                        
              }
              
            
            By veal. 145 ℔ @ 6 
                              d
            
            
         
              
              3–
              12–
              
            6
              
            
            
              
              
                           Aug. 10
                        
              
            
            
              
              
                           Mar. 20
                        
              }
              
            
            By butter 304½ ℔ @ 1/3
            
         
              
              18–
              19–
              10½
              
            
            
              
              
                           Nov. 22
                        
              
            
            
              10.
         
              
                           Jan. 10.
                        
              
            
            By hemp. 41.℔ @ 9 
                              d
            
             
         
              1–
              10–
              
            9
              
            
            
              
              
              
            By hemp seed. 1½ bush. @ 12/
                        
              0–
              18–
              
            0
              
            
            
              
              
                           May 3.
                        
              
            
            By flax seed 1. bush.
            
         
              0–
              6–
              
            0
              
            
            
              09.
         
              
                           Sep.
                        
              By waggonage. 8. days @ 20/
                        
              8–
              0–
              
            0
              
            
            
              
              
              By the hire of
              
                           
                           
            Thruston
            
         
              10–
              0–
              
            0
              
            
            
              
              
              
              
                           
            Lovila
            
         
              1–
              10–
              
            0
              
            
            
              
              
              By amt of appraisemt at end of lease
              363–
              1–
              
            6
              
            
            
              10.
         
              
                           Jan. 2.
                        
              
            By Elisha Watkins’s order
         
              4–
              12–
              
            0
              
            
            
              
              
              
            By your order on Richard Anderson
            
         
              75–
              0–
              
            0
              
            
            
              
              
              
              644–
              10–
              
            1½
                        
              
            
          
          Account of articles delivered in 1801. & returnd 1809. specifically
          
            
              
                           1801.
                        
              
                           1809.
                        
            
            
              Pork. 1500.℔.
              
            
            
              corn. 245. barrels.
              corn. 245. barrels.
            
            
              Tops. 70½ f. stack runng measure
              Tops. 80.f. stack running measure.
            
            
              a house body 20 f sq. 9 f. high
              a room 20 f sq. 9 f. high
            
            
              blades. roof of the same house
              blades. roofs of the same room.
            
            
              
                            a middle sized stack
              
                            a middle sized stack
            
            
              straw. from 350. bush wheat
              straw. his whole straw.
            
            
              shucks. 4. pens 10 f. sq. 6.f. high.
              shucks. 1890. cub. feet.
            
          
         